MEMORANDUM **
Madhu Bala, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s order denying her application for asylum, withholding of removal, and relief under the Convention Against Torture. We dismiss the petition for review for lack of jurisdiction.
Bala contends that the BIA erred in denying her application for asylum and withholding of removal because she has established a well-founded fear of future persecution in India on the basis of her membership in a particular social group defined by gender and religion. We lack jurisdiction to consider this contention because Bala failed to raise it before the BIA and, thus failed to exhaust her administrative remedies. See Zara v. Ashcroft, 383 F.3d 927, 931 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.